Exhibit (10)(f)




VULCAN MATERIALS COMPANY

DEFERRED STOCK PLAN
FOR NONEMPLOYEE DIRECTORS






 

Approved by the Shareholders
May 17, 1996
As amended through May 11, 2001





VULCAN MATERIALS COMPANY
DEFERRED STOCK PLAN FOR
NONEMPLOYEE DIRECTORS


1.

Definitions

.
 

As used herein, the following terms shall have the meanings hereinafter set
forth:


 

(a)

"Annual Meeting" means the Annual Meeting of the shareholders of the Company.


 

(b)

"Board" shall mean the Board of Directors of the Company.


 

(c)

"Company" shall mean Vulcan Materials Company, a New Jersey corporation.


 

(d)

"Deferred Stock Unit" means the equivalent of one Share, as established pursuant
to this Plan.


 

(e)

"Directors Emeriti Plan" means the Vulcan Materials Company Plan for Directors
Emeriti and Other Eligible Directors, as amended or restated from time to time.


 

(f)

"Exchange Act" means the Securities Exchange Act of 1934, as amended.


 

(g)

"Fair Market Value Per Share" means the average of the daily closing prices of a
Share as reported on the New York Stock Exchange for the twenty (20) trading
days prior to the date of determination, or if the Shares are not listed on such
exchange, on the principal United States securities exchange registered under
the Exchange Act on which the Shares are listed.


 

(h)

"Nonemployee Director" means any person who is a member of the Board and who is
not, as of the date of an award under this Plan, an employee of the Company or
any of its subsidiaries.


 

(i)

"Plan" means this Vulcan Materials Company Deferred Stock Plan for Nonemployee
Directors, as it may be amended from time to time.


 

(j)

"Share" means a share of the Company's Common Stock, $1.00 par value.


 

(k)

"Stock Plan" means the Vulcan Materials Company Stock Plan for Nonemployee
Directors.


2.      Purpose and Effective Date.

         The primary purpose of the Plan is to advance the interests of the
Company and its shareholders by providing for the payment of a greater portion
of the compensation of Nonemployee Directors in the form of equity by the grant
to such directors of Deferred Stock Units under the terms set forth herein. By
thus compensating Nonemployee Directors and increasing Nonemployee Directors'
equity position in the Company, the Company seeks to attract, retain,
compensate, and motivate those highly competent individuals upon whose judgment,
initiative, leadership, and continued efforts the success of the Company in
large measure depends and to align more closely the interests of the Nonemployee
Directors with those of the shareholders of the Company.

        This Plan is designed to replace the Stock Plan and the Directors
Emeriti Plan. The Stock Plan shall be terminated upon the Effective Date of this
Plan. The Directors Emeriti Plan shall be phased out after adoption of this Plan
as set forth below. New Nonemployee Directors shall not be permitted to
participate in the Directors Emeriti Plan, and shall instead be permitted to
participate in this Plan. Furthermore, current Nonemployee Directors who elect
to terminate participation in the Directors Emeriti Plan after the adoption of
this Plan shall be entitled to a larger annual grant pursuant to paragraph 6
below.

        The Plan shall be deemed adopted and shall become effective as of the
date of its approval by the affirmative vote of the holders of a majority of the
Shares of the Company voted in person or by proxy at the next Annual Meeting
(the "Effective Date"). No grants of Deferred Stock Units shall be made unless
and until such shareholder approval is obtained.

3.      Eligibility.

        Each director who as of the date of any award made pursuant to the Plan
is not an employee of the Company or any of its subsidiaries shall be eligible
to participate in the Plan.

4.      Shares of Common Stock Available.

        The number of Shares that may be issued pursuant to the Plan shall not
exceed 100,000, subject to proportionate adjustment in the event of any stock
split, reverse stock split, reorganization or recapitalization.

5.      Deferred Stock Account.

        The Company shall establish a deferred stock account (an "Account") for
each Nonemployee Director participating in the Plan. On each Award Date (as
defined below) and on each Dividend Date (as defined below), as the case may be,
the Company shall credit the Account with the number of Deferred Stock Units
determined in accordance with paragraph 6 below. Distributions from a
Nonemployee Director's Account shall be made in Shares upon the retirement of a
Nonemployee Director, unless the distributions are accelerated in accordance
with paragraphs 8 or 9 below. The value of the Deferred Stock Units is dependent
upon the fair market value of the Shares on the date the Shares are distributed
to the Nonemployee Director, and is therefore subject to market fluctuations in
value until such distribution.

6.      Annual Awards.

        (a)        On or prior to the Effective Date of the Plan, each
Nonemployee Director shall make an irrevocable election to continue or
discontinue participation in the Company's Directors Emeriti Plan. On the date
that is six (6) months after the Effective Date and on June 1 of each year
thereafter (an "Award Date"), the Company shall credit to the Account of (i)
each Nonemployee Director who on or prior to the Effective Date has made an
irrevocable election not to continue to participate in the Director's Emeriti
Plan and (ii) each person who becomes a Nonemployee Director after the Effective
Date, the number of Deferred Stock Units calculated by dividing an amount equal
to forty percent (40%) of the annual retainer payable to Nonemployee Directors
then in effect by the Fair Market Value Per Share as of the applicable Award
Date. The Account of each Nonemployee Director who does not irrevocably elect on
or prior to the Effective Date to discontinue his or her participation in the
Directors Emeriti Plan shall be credited on each Award Date with the number of
Deferred Stock Units calculated by dividing an amount equal to fifteen percent
(15%) of the annual retainer payable to Nonemployee Directors then in effect by
the Fair Market Value Per Share as of the applicable Award Date.

        (b)        At any time a balance is maintained in a Nonemployee
Director's Account, there shall be credited to the Account of such Nonemployee
Director additional Deferred Stock Units on each regular cash dividend payment
date (a "Dividend Date"). The number of such additional Deferred Stock Units
shall be determined by (i) multiplying the total number of Deferred Stock Units
(including fractional Deferred Stock Units) credited to the Account immediately
prior to the Dividend Date by the amount of the dividend and (ii) dividing the
product by the Fair Market Value Per Share as of the day preceding the Dividend
Date.

        (c)        In the event of any change in the outstanding Shares upon
which the stock equivalency hereunder is based, by reason of a merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination or exchange of shares, or any other change in corporate structure or
in the event of any dividend that is paid in Shares or other property, the
number of Deferred Stock Units credited to the Account shall be adjusted in such
a manner as a majority of the Board shall determine to be fair under the
circumstances; provided, however, that if a Change in Control shall have
occurred, then such determination shall be made by a majority of the Continuing
Directors. In the case of dividends payable in property, the amount paid shall
be based on the fair market value of the property at the time of distribution of
the dividend, as determined by a majority of the Board, or, in the event of a
Change in Control, by a majority of the Continuing Directors.

7.      Distribution.

        (a)        Except as otherwise provided herein, the balance of each
Nonemployee Director's Account shall be paid to the Nonemployee Director, in a
lump sum or in installments, as determined by the Nonemployee Director in
accordance with paragraph 7(f) below, commencing at the beginning of the first
quarter after the first Annual Meeting following the date that such director
reaches the mandatory retirement age then in effect.

        (b)        In the event of the death of the Nonemployee Director prior
to such director's retirement or prior to the distribution of the entire balance
in such director's Account, the entire balance in the Account as of the date of
the Nonemployee Director's death shall be paid in Shares in a lump sum or in
installments, as determined by the Nonemployee Director in accordance with
paragraph 7(f) below, to the surviving beneficiary or beneficiaries as the
Nonemployee Director may have designated by notice in writing to the Company or
by will, or, if no beneficiaries are so designated, the legal representative of
such director's estate.

        (c)        If a Nonemployee Director shall become totally and
permanently disabled, as determined by a majority of the Board, while he or she
is a director of the Company, the entire balance in the Account as of the date
of such total and permanent disability shall be paid to such Nonemployee
Director, or his or her personal representative, in a lump sum or in
installments, as determined by the Nonemployee Director in accordance with
paragraph 7(f) below, within one hundred twenty (120) days of the date of such
total and permanent disability.

        (d)        If a Nonemployee Director ceases to be a director of the
Company for any reason other than due to death or total and permanent
disability, including, without limitation, the failure of such person to be
re-elected as a director of the Company by the shareholders of the Company, the
balance of such director's Account as of the date such person ceases to be a
director of the Company shall be paid in a lump sum or in installments, as
determined by the Nonemployee Director in accordance with paragraph 7(f) below,
to such director within one hundred twenty (120) days of the date such person
ceases to be a director of the Company.

        (e)        All distributions of Deferred Stock Units made pursuant to
this Plan shall be in Shares in an amount equal to the number of Deferred Stock
Units held in the Account and to be distributed. On the date of any such
distribution, the Company shall cause to be issued and delivered to such
Nonemployee Director a stock certificate evidencing the Shares registered in the
name of such Nonemployee Director, or such other person as the Nonemployee
Director may designate.

        (f)        All distributions of Shares in accordance with this paragraph
7 shall be made, at such director's election, either in a lump sum or in
monthly, quarterly, semiannual or annual installments, provided, however, that
such director shall have delivered to the Secretary of the Company a form
specifying the director's election at least six (6) months prior to the date
payments are to commence. In the event that such director fails to make a timely
election, the distribution of Shares shall be made in a lump sum. Deferred Stock
Units representing fractional Shares shall be paid in cash.

        (g)        The provisions of this Plan shall apply to and be binding
upon the beneficiaries, distributees, and personal representatives, and any
other successors in interest of the Nonemployee Director.

        (h)        The Company shall deduct from all distributions hereunder any
taxes required to be withheld by the federal, state or local law.

8.      Acceleration of Distribution.

        (a)        "Change in Control" means:


 

              (1)        The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act")) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (i) the then outstanding shares of Common Stock of the
Company (the "Outstanding Company Common Stock") or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection (1), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (3) of this Section 8(a); or


 

              (2)        Individuals who, as of the Effective Date of this Plan,
constitute the Board (the "Incumbent Board") cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or


 

              (3)        Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a "Business Combination"), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or


 

              (4)        Approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.


        (b)         Notwithstanding any other provision of the Plan, if a Change
in Control occurs and at any time after the occurrence of such Change in Control
either of the following events occurs:


 

                i)        the Nonemployee Director ceases for any reason to be a
director of the Company; or

 

                ii)       the Plan is terminated;


        then the entire balance of the Account shall be payable in a lump sum to
the director in Shares. Such payment shall be made by the Company as promptly as
practicable, but not more than thirty (30) days following the date on which the
right to such payment arose.

        (c)         The Company shall promptly reimburse the director for all
legal fees and expenses reasonably incurred in successfully seeking to obtain or
enforce any right or benefit provided under this paragraph 8.

        (d)         This paragraph 8 may not be amended or modified after the
occurrence of a Change in Control.

9.      Nontransferability of Deferred Stock Units.

        No Deferred Stock Units shall be transferred by a Nonemployee Director
other than by will or the laws of descent and distribution, or, to the extent
permitted by Rule 16b-3 under the Exchange Act, pursuant to a qualified domestic
relations order as defined by the Internal Revenue Code of 1986, as amended (the
"Code").

10.     Amendment and Termination.

        Unless approved by the shareholders of the Company, no amendment of the
Plan shall be effective which would (i) materially increase the maximum number
of Shares that may be issued under the Plan, (ii) materially increase the
benefits accruing to participants under the Plan, or (iii) materially modify the
requirements as to eligibility for participation in the Plan. No amendment to
the Plan shall materially and adversely affect any right of any Nonemployee
Director with respect to any Deferred Stock Units theretofore credited without
such Nonemployee Director's written consent.

11.     Term.

        The Plan shall continue in effect without limit unless and until the
Board otherwise determines.

12.     Compliance with SEC Regulations.

        It is the Company's intent that the Plan comply with the provisions of
Section 16 of the Exchange Act and the rules promulgated thereunder. To the
extent that any provision of the Plan is later found not to be in compliance
with Section 16 or such rules, such provision shall be deemed to be null and
void.

13.     Miscellaneous.

        (a)         Neither the Plan nor any action taken hereunder shall be
construed as giving any Nonemployee Director any right to continue to serve as a
director of the Company or otherwise to be retained in the service of the
Company.

        (b)        No Shares shall be issued hereunder unless and until counsel
for the Company shall be satisfied such issuance will be in compliance with
applicable federal, state and other securities laws and regulations.

        (c)        The expenses of the Plan shall be borne by the Company.

        (d)        Neither the Nonemployee Director nor any other person shall
have any interest in any fund or in any specific asset of the Company by reason
of amounts credited to the Account of such director, nor the right to exercise
any of the rights or privileges of a shareholder with respect to any Deferred
Stock Unit credited to such Account, nor the right to receive any distribution
under the Plan except as expressly provided herein. Distributions hereunder
shall be made from the general funds of the Company, and the rights of the
director shall be those of an unsecured general creditor of the Company.

        (e)        The Plan, the grant of Deferred Stock Units thereunder, and
the obligation of the Company to deliver Shares, shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any governmental or regulatory agency or national securities exchange as may
be required. The Company shall not be required to issue or deliver any
certificates for Shares prior to the completion of any registration or
qualification of such Shares under any federal or state law or any ruling or
regulation of any governmental body or national securities exchange which the
Company shall, in its sole discretion, determine to be necessary or advisable.

        (f)        This Plan shall be interpreted by and all questions arising
in connection therewith shall be determined by a majority of the Board, whose
interpretation or determination, when made in good faith, shall be conclusive
and binding, except in the event of a Change in Control, in which case such
interpretation and determination shall be made by a majority of the Continuing
Directors.

        IN WITNESS WHEREOF, the Company has caused this Deferred Stock Plan for
Nonemployee Directors to be executed for and in its name and its corporate seal
to be hereto affixed and attested by its duly authorized Secretary this 11th day
of May 2001.



ATTEST:

        /s/William F. Denson, III                       
          William F. Denson, III
                 Secretary

[SEAL]

VULCAN MATERIALS COMPANY


            /s/Donald M. James                           
              Donald M. James
 Chairman and Chief Executive Officer
